Citation Nr: 0808464	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for hepatitis C. 

In February 2007 the veteran submitted to the RO a statement 
(on VA Form 21-4138) in response to the Supplemental SOC 
(SSOC) of December 2006, and a duplicate copy of his 
September 2003 VA examination.  The RO sent those documents 
directly to the Board.  The veteran has not submitted a 
waiver of RO review of his statement.  Pursuant to 38 C.F.R. 
§ 20.1304(c), "pertinent" evidence submitted to the Board, 
without a waiver of initial review by the veteran or his 
representative, must be referred to the RO for initial 
review.  The Board finds that the statement submitted by the 
veteran is not "pertinent" within the meaning of that 
regulation because, as more fully explained below, a medical 
nexus opinion is what is missing in this matter, and the 
above-described document provided by the veteran does not 
provide any competent medical link between his hepatitis C 
and service.  Accordingly, we may proceed to a decision at 
this time.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran had hepatitis C in service, instead showing the 
disorder to have been manifested many years after service, 
and the preponderance of the evidence is also against a 
finding that any current hepatitis C infection is causally 
related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential  fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In June 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The June 2003 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the content of the June 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
January 2006 SOC provided him with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence which would need 
to be obtained for a fair disposition of this appeal.  It is 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  Moreover, the 
veteran was notified of the information specified in the 
Dingess precedent by a letter dated in March 2006 and an SSOC 
dated in December 2006.

II.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or findings indicative of 
hepatitis C infection.

Received in April 2003 from the veteran was his claim for 
service connection for hepatitis C.  He contended that he 
acquired hepatitis C while stationed in Korea from 1969 to 
1970, due to several physical altercations in which he was 
exposed to blood.  He asserted he had never experienced any 
other exposures to blood or injectable drugs.  He also 
reported he had received tattoos while stationed in Korea. 

VA treatment records show that in approximately April 2000 
the veteran was found to have impaired renal function.  He 
was admitted to the hospital in May 2001 for end stage renal 
disease, secondary to hypertension, and he was in need of 
hemodialysis.  In a May 2001 Pre-Operative History/Physical, 
it was noted that the veteran's medical history included 
"hep C+ 1972", and that in the review of systems, the 
veteran was noted to be hep C+ "from broken glass".  In a 
December 2001 treatment record the veteran reported he had 
jaundice in 1972, which resolved spontaneously, and that he 
did remember receiving a shot of intravenous gamma globulin 
then.  He denied intravenous drug use.  Examination of his 
skin revealed tattoos of both arms and the back, which were 
noted to have been administered professionally in the early 
1980s.  The assessment included hepatitis C with normal liver 
function tests.  In April 2002, examination revealed tattoos 
extending from the veteran's wrists up to his mid-upper arm, 
bilaterally, as well as evidence of a skull and crossbones 
tattoo in his lower back.  It was noted that the veteran had 
not had any flare-ups or sequelae of hepatitis C since its 
diagnosis.  In September 2002, it was noted that the veteran 
responded to the examiner's questions and denied intravenous 
drug use, denied having any tattoos before 1972, and denied 
any unprotected sexual exposure. 

On VA examination in September 2003, the veteran reported 
that while he was in Korea there was a lot of fighting, and 
that he was exposed to a lot of blood from cuts on himself 
and on his assailants.  He claimed there was a lot of racial 
violence between blacks and whites in the military at that 
time.  He also reported that he got some tattoos in Korea, 
and that he had tattoos on his forearms, his chest, and his 
back.  He had his ear pierced while in service, at the age of 
18.  He denied high-risk sexual activity, intravenous drug 
use, intranasal cocaine use, or blood transfusions before 
1992.  He claimed that his diagnosis of hepatitis C was made 
in approximately May 2001, and that his hepatitis C was not 
clinically active and he was told it was dormant.  He was not 
having any symptoms related to Hepatitis C at that time.  The 
examiner diagnosed hepatitis C and opined, based on the 
veteran's history that this was "most probably from blood 
exposures from being in fights with other soldiers in the 
military while he was in Korea, though there is some 
possibility that it could have been from the tattoos he 
received during that period of time, as well".  It was noted 
that the veteran had denied other risk factors, and 
therefore, based on the veteran's history, it was "more 
probable than not that the veteran's hepatitis C was from 
blood exposure" from fighting with other soldiers in Korea, 
or "possibly" from tattoos received during that period of 
time."  Recent lab work showed no elevation of liver 
enzymes, normal INR, and normal liver function.  

In a February 2005 statement, the veteran said he was 
involved in removing dead bodies from along the Korea DMZ 
from 1969 to 1970.  With regard to the questionnaire to which 
he was replying (presumably the Hepatitis C Risk Factor 
Questionnaire), the veteran reported he had given that to the 
VA examiner during his VA examination.   He also reported he 
was in the area of Agent Orange spraying and was in-country 
performing reconnaissance along the DMZ in 1968 and 1969.

The veteran's March 2006 substantive appeal (on VA Form 9), 
contained his contention that the date of his hepatitis C 
diagnosis was in 2001, and that, based upon medical journals, 
articles, and studies written on hepatitis C, initial 
symptoms of liver damage normally appear around the 25- to 
30-year mark after infection.  He claimed that, since his 
condition was way beyond merely initial symptoms, this would 
push his exposure back even further, to around the time he 
was in service.  He indicated that there were some reported 
instances of earlier diagnoses, but they were at a relatively 
low percentage.  He reported that most of his tattoos were 
put on during service, and that he had enclosed photos of 
himself in service, which he claimed showed some of his 
tattoos.  He reported that his other tattoos were not put on 
until several years later.  He reported that his exposures in 
service included physical altercations, tattoos, and being 
immersed in blood by moving bodies and parts of bodies, and 
claimed that his "biggest amount of exposure" was moving 
the injured in service.  

Attached to the veteran's March 2006 substantive appeal was 
an excerpt of an article regarding the natural history of 
hepatitis C, which indicated that chronic HCV may take 10 to 
20 years to progress to liver damage.  He also submitted 
copies of pictures of himself in uniform, which he claims 
were taken while he was in service and show a tattoo on his 
forearm.  

Received from the veteran in May 2006 was an internet excerpt 
titled, "Chronic Hepatitis C:  Current Disease Management".  
In June 2006 he submitted photographs of himself, which he 
claimed were taken while he was in service and which he 
claims show he had a tattoo on his forearm during that time.  

In a February 2007statement, the veteran indicated that he 
had no tattoos when he entered service, and that he received 
his first one, of a woodpecker, during the first few months 
of 1969 when he was at Fort Gordon for AIT (advanced 
individual training).  He described two additional tattoos, 
of a rose and a Tasmanian devil, that he also reportedly 
received in service.  He claimed the procedures used for 
these tattoos received in service in Korea were less sanitary 
than the professional tattoos he received in the 1980s.  He 
reported that the photographs he submitted were taken in 1969 
during his tour in Korea, and that they show a tattoo on his 
right forearm.  He claimed that since service he had not been 
involved in any physical altercations, had not used any 
illicit drugs, and had not been involved in any other illicit 
activities from which he could have contracted hepatitis C.  


III.  Analysis

A.  Pertinent Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372, 1376 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an 


"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran contends that he developed hepatitis in service 
from blood exposure due to fighting with other servicemembers 
or, alternatively, from tattoos he obtained during service, 
or from moving dead bodies during service.  

As noted, the SMRs are negative for any complaints, 
treatment, or findings related to hepatitis C.  VA treatment 
records show that the veteran was found to have hepatitis C 
in 2001, presumably while undergoing blood work related to 
his other medical problems.  Although it was noted in the 
veteran's May 2001 pre-operative medical history that he had 
had hepatitis C in 1972, and that it was "from broken 
glass", later statements made by the veteran refute those 
notations.  He has essentially contended in this appeal that 
his hepatitis C was contracted in service but was not 
discovered until many years after service, and he has 
attributed his current hepatitis C to other causes, but has 
not mentioned "broken glass" as a cause.  Thus, it appears 
that the first time the competent medical evidence of record 
shows that the veteran had hepatitis C was in 2001.

While post-service treatment records do establish a diagnosis 
of hepatitis C, the Board concludes, upon careful weighing of 
the record, that competent evidence fails to support a nexus 
between the veteran's hepatitis C and service.  In September 
2003, a VA physician reviewed the claims file and medical 
chart, and opined that the veteran's hepatitis C was "most 
probably from blood exposures from being in fights with other 
soldiers in the military while he was in Korea, though there 
is some possibility that it could have been from the tattoos 
he received during that period of time, as well".  It was 
noted that the veteran had denied other risk factors, and 
therefore, based upon his reported history, it appeared 
"more probable than not that the veteran's hepatitis C was 
from blood exposure" from fighting with other soldiers in 
Korea, or possibly from tattoos received during that period 
of time." 

Upon initial review, the doctor's statement above may appear 
to support the appellant's claim, but a close reading shows 
that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than indicate the 
possibility that the veteran's hepatitis is related to 
service.  The use of the terms "possible", "may", or "can 
be", such as in this case, makes a doctor's opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative). Therefore, the Board finds the 
above opinion to be of low probative value due to both its 
speculative nature and its reliance upon the veteran's 
reported history as to possible in-service exposure to 
hepatitis infection, none of which is documented.  See also 
38 C.F.R. § 3.102 (reasonable doubt does not include resort 
to speculation or remote possibility).  In addition, the 
veteran has submitted no other competent medical evidence 
regarding the etiology of his hepatitis C.

The record reflects that the veteran has failed to submit a 
completed questionnaire regarding possible hepatitis C risk 
factors.  He indicated, however, in his February 2005 notice 
of disagreement, that he had submitted the questionnaire to 
the VA examiner during his VA examination.  In any event, the 
Board notes that the veteran has provided conflicting 
information regarding his risk factors for hepatitis C.  On 
the VA examination report it was noted that he said he was 
involved in a lot of fighting and was exposed to blood from 
cuts on himself and assailants, that he received tattoos in 
service, and that he had an ear pierced while in service.  He 
denied high-risk sexual activity, denied intravenous drug 
use, intranasal cocaine use, and blood transfusions prior to 
1992.  However, in VA treatment records it was noted that the 
veteran reported a shot of intravenous gamma globulin for 
jaundice in 1972, and reported that he got tattoos both 
during and after service.  He has also reported on several 
occasions that he contracted hepatitis C from exposure to 
blood from dead bodies in service.  There is no indication 
that on the VA examination in 2003 the veteran reported the 
shot of intravenous gamma globulin for jaundice in 1972, or 
the post-service tattoos, or exposure to the blood of dead 
bodies in service.  

The veteran's theory as to how he incurred hepatitis is based 
upon his own accounts of receiving tattoos, being involved in 
altercations, and exposure to blood from dead individuals.  
He has said those risk factors occurred in service, but he 
has also acknowledged receiving tattoos after service  In 
addition, the only competent medical evidence of record, the 
2003 VA examination, indicates merely that there is a 
possibility that his hepatitis C is related to tattoos in 
service.  While the VA examiner's opinion potentially links 
the veteran's numerous described fights in service to his 
hepatitis C, the Board finds that even this part of the 
opinion constitutes speculation.  Moreover, nothing in the 
SMRs shows that the veteran complained of, or was treated 
for, any injuries resulting from those altercations.  
Finally, there is no indication that the veteran reported to 
the VA examiner that he was exposed to blood from dead 
bodies.  

As noted above, it is true that the veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Espiritu, Jandreau, Buchanan, supra.  However, the 
diagnostic and nexus aspects as to the remote onset of a 
blood disorder clearly require the expertise of a medical 
professional, and are not susceptible of lay determination; 
rather, there must be a medical opinion as to the causation 
and/or etiology of such a disorder.

In view of the foregoing, the Board finds the preponderance 
of the evidence is against the grant of service connection 
for hepatitis C infection.  In summary, and for the reasons 
and bases set forth above, the Board finds the veteran is not 
entitled to service connection for hepatitis C, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, supra.




ORDER

Service connection for hepatitis C is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


